UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No.1) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 OR p TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-9120 TXCO Resources Inc. (Exact name of Registrant as specified in its charter) Delaware 84-0793089 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 777 E. Sonterra Blvd., Suite 350; San Antonio, Texas 78258 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(210) 496-5300 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock par value $0.01 per share NASDAQ Global Select MarketSM Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes p No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes p No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo p Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).YespNo p Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.p Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer p Accelerated filer þ Non-accelerated filer p (Do not check if a smaller reporting company) Smaller-reporting company p Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes pNo þ The aggregate market value of the Registrant's Common Stock held by non-affiliates on June30, 2008 (the last business day of the Registrant's most recently completed second fiscal quarter) was approximately $396.4million, based on the $11.76 per share closing price as reported on the NASDAQ Global Select Market. The number of shares outstanding of the registrant's Common Stock as of March 13, 2009, was 38,691,241. Documents Incorporated by Reference:None. - 1 - Table of Contents TXCO RESOURCES INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 EXPLANATORY NOTE Pursuant to General Instruction G to Form 10-K, this Amendment No.1 on Form 10-K/A (this "Amendment No.1") amends our Annual Report on Form 10-K for the fiscal year ended December31, 2008, originally filed with the U.S.
